I115th CONGRESS1st SessionH. R. 758IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Schneider (for himself and Mr. Yoho) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize veterans who are entitled to educational assistance under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs to use such entitlement to participate in a career transition internship program for veterans. 
1.Short titleThis Act may be cited as the GI Internship Program Act. 2.Program on provision of career transition services to young veterans (a)In generalSubchapter II of chapter 33 of title 38, United States Code, is amended by adding at the end the following new section: 
 
3320.Career transition internship program 
(a)In generalThe internship program described in subsection (b) shall be deemed to be an approved program of education for purposes of this chapter. (b)Internship programThe Secretary of Veterans Affairs shall establish a program to match individuals entitled to educational assistance under this chapter with eligible employers providing internships for the purpose of— 
(1)providing such individuals with work experience in the civilian sector; (2)addressing the growing skills gap in the United States economy; 
(3)increasing the marketable skills of such individuals; and (4)assisting such individuals in obtaining long-term employment. 
(c)Eligible employers 
(1)In generalFor purposes of the program, an eligible employer is an employer determined by the Secretary to meet such criteria for participation in the program as the Secretary shall establish for purposes of the program. (2)Past performance on certain mattersThe criteria established by the Secretary under paragraph (1) may include past performance of an employer with respect to the following: 
(A)Job training, basic skills training, and related activities. (B)Financial accountability. 
(C)Demonstrated need to hire, desire to grow, and plan to grow. (D)Demonstrated high potential for growth and long-term job creation. 
(3)For-profit and not-for-profit employersThe employers determined by the Secretary to be eligible employers under paragraph (1) may include both for-profit and not-for-profit employers. (4)Small business concernsIn determining employers to be eligible employers under paragraph (1), the Secretary shall ensure that small business concerns (under the meaning given that term under section 3(a) of the Small Business Act (15 U.S.C. 632(a))) are afforded opportunities to participate in the program. 
(5)ManufacturingIn determining employers to be eligible employers under paragraph (1), the Secretary shall give special consideration to employers in the manufacturing sector. (6)ExclusionsThe following employers may not be determined to be eligible employers under paragraph (1): 
(A)An agency of the Federal Government or a State or local government. (B)An employer that has previously participated in the program and, as determined by the Secretary, failed to abide by any requirement of the program. 
(C)An employer that cannot give an assurance to the Secretary at the time of application for participation in the program under subsection (f), and in such manner as the Secretary shall specify pursuant to that subsection, on each matter as follows: (i)That the employer has not been investigated or subject to a case or action by the Federal Trade Commission during the 180-day period ending on the date the employer would otherwise commence participation in the program. 
(ii)That the employer has been in good standing with a State business bureau during the period described in clause (i). (iii)That the employer is not delinquent with respect to payment of any taxes or employer contributions described under sections 3301 and 3302(a)(1) of the Internal Revenue Code of 1986 (26 U.S.C. 3301 and 3302(a)(1)). 
(iv)That the employer would not request the placement of an additional eligible individual under the program, if after such additional placement, the number of eligible individuals placed in internships at such employer under the program would constitute more than 10 percent of the eligible employer’s workforce. For purposes of the previous sentence, being an intern under the program placed at an employer shall be considered part of the employer’s workforce. (v)That the employer has the intention of retaining eligible participants after such participants have completed participation in the program. 
(d)Internships 
(1)In generalFor each individual entitled to educational assistance under this chapter whom the Secretary approves for participation in the program established under subsection (b), the Secretary shall attempt to place such individual in an internship on a full-time basis with an eligible employer that the Secretary has approved for participation in the program. For each month such an individual participates in such an internship on a full-time basis, the Secretary shall pay to the individual the amount of educational assistance described in section 3313(g)(3)(B) of this title. (2)DurationEach internship under the program shall be for a period of at least 180 days but not more than one year. 
(3)Employment statusFor purposes of the Patient Protection and Affordable Care Act (Public Law 111–148), an individual placed in an internship with an eligible employer under the program shall be considered an employee of the Department of Veterans Affairs and not the eligible employer during the period of such internship under the program. (4)Relation to other federal assistanceNotwithstanding any other provision of law, pay received by an individual under this subsection may not be used in any calculation to determine the eligibility of such individual for any Federal program for the purpose of obtaining child care assistance. 
(5)CertificationFor each month that an individual participates in an internship under the program established by subsection (b), the individual and the eligible employer providing the internship shall submit to the Secretary certification that the individual worked at least 35 hours each week for the eligible employer performing functions that provided the individual with valuable experience. (e)Participation (1)Application (A)In generalAn eligible employer or individual seeking to participate in the program shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary shall specify. 
(B)Requirements for eligible employersAn application submitted by an eligible employer under subparagraph (A) shall include a certification or other information, in such form and manner as the Secretary shall specify, on each of the assurances required by subsection (c)(5)(C), including the assurance that the employer has the intention of retaining eligible participants after they have completed participation in the program as provided in clause (v) of that subsection. (2)Time of application for certain eligible individualsA member of the Armed Forces on active duty who expects to be entitled for educational assistance under this chapter may submit an application to participate in the program not earlier than 180 days before the date on which the member expects to be discharged or released from the Armed Forces. 
(3)SelectionThe Secretary shall review each application submitted by an applicant under paragraph (1) and approve or disapprove the applicant for participation in the program. (f)Outreach (1)In generalThe Secretary of Veterans Affairs and the Secretary of Labor shall jointly carry out a program of outreach to inform eligible employers and eligible individuals about the program and the benefits of participating in the program. 
(2)Internet portalThe Secretary of Veterans Affairs and the Secretary of Labor shall work together to create and publicize an Internet website to serve as a portal for eligible individuals and eligible employers to learn about the program and apply. (3)Included locations and groupsThe Secretary of Veterans Affairs and the Secretary of Labor shall ensure that any outreach program and activities conducted under paragraph (1) include, to the extent practicable, rural communities, tribal lands of the United States, Native Americans, and tribal organizations (as defined in section 3765 of title 38, United States Code). 
(g)Minimization of burdens on participating employersThe Secretary shall take such measures as may be necessary to minimize administrative burdens incurred by eligible employers due to participation in the program and to ensure that employer participation in the program is at no cost to the employer. (h)Reports (1)In generalNot later than 45 days after the completion of the first year of the program and not later than 90 days after the completion of the second and third years of the program, the Secretary shall submit to Congress a report on the program. 
(2)ContentsEach report submitted under paragraph (1) shall include the following: (A)An evaluation of the program. 
(B)The number and characteristics of participants in the program. (C)The number and types of internships in which individuals were placed under the program. 
(D)The number of individuals who obtained long-term full-time unsubsidized employment positions after participation in the program, the hourly wage and nature of such employment, and if available, whether such individuals were still employed in such positions three months after obtaining such positions. (E)An assessment of the effect of the program on earnings of the individuals who participated and the employment of such individuals. 
(F)Such recommendations for legislative and administrative action as the Secretary may have to improve the program, to expand the program, or to improve the employment of individuals entitled to educational assistance under this chapter.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3319 the following new item: 
 
 
3320. Career transition internship program.. 
